Citation Nr: 1432886	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-00 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an effective date prior to February 1, 2009 for additional compensation for a dependent child based upon school attendance. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that the Veteran did not request a hearing in his January 2011 VA Form 9.  However, the Veteran's representative submitted a VA Form 646 stating the Veteran would provide testimony at a hearing.  On May 2, 2014, a letter was sent to the Veteran to clarify whether he wanted a hearing.  The letter stated that if the Veteran did not respond within 30 days, the Board would assume he did not want a hearing and would proceed with the case.  The letter was sent to the Veteran's last known address, but was returned to the Board as undeliverable.  The Veteran has a duty to keep VA apprised of his whereabouts, but apparently has not done so in this case.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The letter was also copied to the Veteran's representative, who presumably received the information.  No response has been received from either the Veteran or his representative, and the Board will proceed with adjudication of the appeal.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities were rated greater than 30 percent in a May 2006 rating decision, which listed the Veteran's son, "D," as a dependent child for benefit purposes.  The letter indicated D turned 18 and would be removed from the award on December [redacted], 2006.  In an administrative decision received in June 2006, the Veteran was again informed that D's benefits would terminate when he turned 18.

2.  D began attending college in August 2007, after he turned 18 years old.

3.  A claim for school attendance for D was received in March 2009, which was not within one year of commencement of D's course of study in August 2007.
CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2009 for additional compensation for a dependent child based upon school attendance have not been met.  38 U.S.C.A. §§ 1115, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.31, 3.102, 3.400, 3.667 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a Veteran is entitled to compensation based on a disability or disabilities evaluated at 30 percent or greater, an additional amount of compensation may be payable for a spouse, child, and/or dependent parent.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667(a)(1) (2013).  Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date.  38 C.F.R. § 3.667(a)(2) (2013).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  

Regardless of the statutes and regulations governing effective dates, payment of additional compensation for a dependent may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the appellant.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 ; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran does not contend that his claim for additional school allowance for a dependent child over the age of eighteen was timely filed within one year of D's eighteenth birthday.  Instead, the Veteran asserts that VA never sent him a VA Form 21-674 Request for Approval of School Attendance for D.  He stated that he was not aware that D was removed from his award until March 2009, when he received notification that his other son, C, had been added to his award.  The Veteran indicated in his VA Form 9 that VA had previously sent him letters asking him to complete VA Form 21-674 for both his other children and he "always understood" that the VA would send him a Form 21-674 to complete for D.  

A review of the record shows that a rating decision in May 2006 granted compensation benefits to the Veteran at a combined disability evaluation of 40 percent.  In a letter accompanying that decision, the Veteran was expressly informed that his award included an additional amount for three dependents, including D.  The letter specifically stated that D would be removed from the award when he turned 18 on December [redacted], 2006.  The letter also instructed the Veteran to "Let us know right away if there is any change in the status of your dependents."   

The Veteran received another letter in June 2006 adding his son "E" to his award.  Again, the letter indicated that D would be removed from the Veteran's award when he turned 18 on December [redacted], 2006 and instructed the Veteran to alert VA to any change to the status of his dependents.  Both the May 2006 and June 2006 letters enclosed VA Form 21-8764.  

Indeed, the Veteran has not disputed receiving both letters in 2006 that specifically state that his son D would be removed from his compensation on December [redacted], 2006, as well as the enclosed VA Form 21-8764.

The Board acknowledges the Veteran's assertion that he expected the VA to send him a VA Form 21-8764 to complete for D.  However, VA does not have a duty to "seek out potential beneficiaries" and notify them that they may be entitled to benefits.  Wells v. Principi, 3 Vet. App. 307, 309 (1992).  There is simply nothing in the claims file that could reasonably be construed as alerting the RO that they should have contacted the Veteran or request updated dependency information after D turned eighteen in December 2006.  The Veteran himself has stated that he did not inform the RO of D's school attendance until March 2009.  Consequently, there is no fault on the part of the RO in not forwarding the Veteran any requisite claims forms after the May and June 2006 notice.   See 38 C.F.R. § 3.155; see also Kessel v. West, 13 Vet. App. 9 (1999).  Instead, upon receipt of the Veteran's correspondence regarding D's change in status in March 2009, the RO sent him a VA Form 21-8764 to complete.  

Based on the above, the Board must find that an earlier effective date for payment of additional compensation for the dependent child D is not warranted.  The Veteran's dependent child, D, was not pursuing a course of instruction at the time of his eighteenth birthday, and VA did not receive a claim based upon his school attendance within one year of commencement of his course of study (August 2007).  Therefore, entitlement to benefits cannot be established prior to the date of receipt of the claim, and the claims file does not show that any request regarding D's change in status was received by VA until March 25, 2009.  Because the RO recognized the term start date of January 12, 2009 as the Veteran's effective date, and began payments on February 1, 2009 accordingly, the Veteran has actually been awarded an earlier effective date than warranted by the facts of this case.

In sum, the Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to an effective date prior to February 1, 2009 for additional compensation for a dependent child based upon school attendance, and it must be denied.  As such, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  


	(CONTINUED ON NEXT PAGE)
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

This case, however, is one in which the law, and not the facts, is dispositive of the issue because it involves the application of law to certain facts -such as the effective date for a combined rating higher than 30 percent and the date when information, which was needed to award additional compensation for the Veteran's dependent child, was received by the RO -and those facts are already established by the evidence now of record and are not in dispute.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to an effective date prior to February 1, 2009 for additional compensation for a dependent child based upon school attendance is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


